DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 7/19/22 and 8/12/22. Claims 1, 12, 24 and 25 have been amended. Claims 11, 13, 16, 17 and 20 have been cancelled. Claim 4 is withdrawn due to a restriction requirement. Claims 1 – 10, 12, 14, 15, 18, 19 and 21 - 25 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 7/19/22 and 8/12/22. 

Terminal Disclaimer
	The Terminal Disclaimer filed on 12/20/21 has been approved and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Corey Tumey on 8/19/22.

The application has been amended as follows: 
Rejoin claim 4.
In claim  12, line 4, change “treatment fluid; and”  to   - - treatment fluid;  - - 


REASONS FOR ALLOWANCE
Claims 1 – 10, 12, 14, 15, 18, 19 and 21 - 25  are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of BROWN et al (US 2006/0054325).
BROWN discloses a treatment fluid comprising an aqueous carrier fluid and a dry solid composition which generates hydrofluoric acid, wherein the composition is a solid hydrofluoric acid precursor comprising polylactic acid matrix and a solid that releases hydrogen fluoride, such as ammonium fluoride, polyvinyl ammonium fluoride, polyvinylpyridium fluoride, imidazolium fluoride, tetrafluoroborate salt, etc. BROWN discloses that the solid composition can be in the form of a slurry in hydrocarbon solvent, but fails to teach an amount of 1-50% by volume of the cosolvent. BROWN buffers the fluid to a pH of 6.0 or higher, failing to teach a pH of 3 or lower.

The closest prior art of record fails to teach or render obvious the claimed treatment fluid comprising a latent hydrofluoric acid composition, wherein the matrix that coats a hydrofluoric acid precursor has not been degraded, while at the same time having a pH of 3 or lower.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765